Citation Nr: 1744602	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-14 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for neoplasm of the brain.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Board remanded the brain neoplasm issue for additional development and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 12, 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

In a September 2017 telephone contact, prior to a Board decision, the Veteran requested withdrawal of the appeal of the brain neoplasm issue.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.

In a September 2017 telephone contact, the Veteran indicated that he wishes to withdraw the remanded appeal, which concerns the issue of service connection for neoplasm of the brain.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


